Donald L. Corbin, Justice, dissenting. I would reverse because because I do not agree that Senator Wilson’s appointments to either the Board of Workforce Education, or the Capitol Arts and Grounds Commission, constitute civil-office violations of Ark. Const, art. 5, § 10. I also disagree that Senator Wilson’s service rises to the level of a violation of separation of powers pursuant to Ark. Const, art. 4. Clearly, Senator Wilson did not acquire sovereign powers by virtue of his appointment. Lacking voting power, Senator Wilson was totally powerless to participate meaningfully or to interfere with the major activities of these boards. In sum, he had no authority to act for the State; hence, he assumed no sovereign powers, which define civil offices. Wood v. Miller, 154 Ark. 318, 242 S.W. 573 (1992). Essentially, Senator Wilson was an observer and operated, at best, as a liaison between the legislative and executive branches. Had he had actual voting powers, I would agree with the majority that Senator Wilson should not serve as a “direct decision-maker with enormous influence[.]” While the majority makes much of Senator Wilson’s opportunity to express his opinion, it has conspicuously omitted any authority for bootstrapping the senator’s nonvoting status with our holding in Smith v. Faubus, 230 Ark. 831, 327 S.W.2d 562 (1959). I would hold that such nonvoting status effectively cured Senator Wilson’s appointment. Moreover, as a liaison between governmental branches, Senator Wilson’s representation and observation was of benefit to the legislature and directly linked to his legislative responsibilities. Fulkerson v. Refunding Board of Arkansas, 201 Ark. 957, 147 S.W.2d 980 (1941). Because the facts in this case reveal no hint of intrusion, coercion, or usurpation of power between the respective governmental branches, I respectfully dissent. Thornton, J., joins in this dissent.